MEMORANDUM **
Penny Lynn Spencer appeals the district court’s judgment revoking her supervised release and imposing a new term of imprisonment. She contends that the district court violated her Sixth Amendment rights when it made fact findings in support of the revocation and the new term. As Spencer acknowledges, this contention is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir.), cert. denied, — U.S. -, 127 S.Ct. 545, 166 L.Ed.2d 403 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.